DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dartus, FR 3028547.
Regarding claim 1, Dartus teaches a handle-locking mechanism for a door, comprising a sliding bar (33), a locking member (37a; 37b) and a rotatable member (2) all inside a lock body (110; 111), wherein rotary motion of the rotatable member (lines 144-155 attached machine translation) drives an upper latch (51) and a lower latch (53) between a locking position (Fig 1B) and an unlocking position (Fig 1A);
the sliding bar being slidably arranged inside the lock body (see movement of 33 between Fig 4A and Fig 4B) and one end of the sliding bar abutting against a bolt (52; Fig 6A), and the sliding bar engaging a first elastic element (right 35 in Fig 4A), and the sliding bar pushing against the elastic force from the first elastic element when the bolt retracts (34 biases 33 to push against and contact 52; Fig 6A), 
the locking member (37a; 37b) is coupled with the sliding bar (Fig 4A), and when the bolt extends (Fig 6B), the locking member is brought by the sliding bar to a position to block  the rotary motion of the rotatable member (37a blocks the rotary motion of 2 by opposing the downward rotation of 31a with the bias of 35; this action meets the Merriam-Webster definition of block, to hinder by interposing an obstruction).
Regarding claim 2, Dartus teaches the handle-locking mechanism according to claim 1. wherein an inclined guiding surface (38a) is configured in an area of contact between the sliding bar (33) and the bolt (52; Fig 6A).
Regarding claim 3, Dartus teaches the handle-locking mechanism according to claim 1, wherein the locking member (37a; 37b) comprises a first arm (37a) and a second arm (37b) which both are angularly connected at a joint (bottom of 36; Fig 4A), wherein a locating post (center raised portion of 341 aligned with the centerline of 33 aligned with the joint between 7a and 37b;l Fig 4A) is configured at the joint of the first arm and the second arm (Fig 4A), such that the locking member is pivoted around the locating post in the lock body (the construction of 34, 341, and 35 into 33, see Fig 4A, allows 37a and 37b to rotate slightly when being compressed resulting in a pivoting motion).
Regarding claim 4, Dartus teaches the handle-locking mechanism according to claim 3, wherein the sliding bar (33) is provided with a pair of limiting posts (34) which form a space therebetween (Fig 4A), and the first arm (37a) of the locking member (37a; 37b) is received into the space (Fig 4A), such that the locking member is pivoted during the sliding motion of the sliding bar (the construction of 34, 341, and 35 into 33, see Fig 4A, allows 37a and 37b to rotate slightly when being compressed resulting in a pivoting motion).
Regarding claim 5, Dartus teaches the handle-locking mechanism according to claim 4, wherein a protrusion (31a) is provided on the rotatable member (2), and when the first elastic element (right 35 in Fig 4A) is in its natural state (natural state being interpreted as uncompressed as depicted in Fig 4A and agrees with the use of restored in the specification), the second arm (37b) pivoting to a position below a rotary path of the protrusion and abuts against the protrusion (Fig 9A-1; the construction of 34, 341, and 35 into 33, see Fig 4A, allows 37a and 37b to rotate slightly when moving resulting in a pivoting motion)
Regarding claim 6, Dartus teaches the handle-locking mechanism according to claim 5, wherein, when the first elastic member (right 35 in Fig 4A) is in its natural state, the direction of the second arm (37b) is tangent to the rotary path of the protrusion (31a; as depicted in Figs 4A and 4B, the direction of 37b is up and down, perpendicular the plane of rotation of 31a between Figs 4A and Fig 4B, constituting a tangent as defined in Merriam-Webster as a straight line cutting a curve at two or more points).
Regarding claim 7, Dartus teaches the handle-locking mechanism according to claim 1, wherein the rotatable member (2) comprises a rotatable portion (22), and a second elastic element (left 35 in Fig 4A) is provided between the rotatable portion and the lock body (second elastic element is between 22 and bottom of the 110, 111 when viewed as oriented in Fig 1A) for restoring the rotatable portion to its origin position after being rotated (lines 212 to 224).
Regarding claim 8, Dartus teaches the handle-locking mechanism according to claim 7, wherein the rotatable portion (22) is provided with a hole (23) for mounting a handle (1), and the hole is configured in the shape of a polygon or an oval (as depicted in Fig 3A, 23 is a square which meets the Merriam-Webster definition of polygon as it is a closed plane figure bounded by straight lines).
Regarding claim 10, Dartus teaches a multi-point door lock, comprising: 
a lock body (110; 111) with an extendable (Fig 6A) and retractable bolt (52; Fig 6B); 
upper (51) and lower shootbolts (53) mounted to the lock body (Fig 1A) and being extendable and retractable relative to the lock body (lines 112-119); 
a rotating part (2) rotatably mounted in the lock body (Figs 1A; 3A) and being operatively connected to the shootbolts to retract (movement of 112 connected to 51 from Fig 1C to Fig 1D) and extend the shootbolts (movement of 112 connected to 51 from Fig 1A to Fig 1B) upon actuation of a door handle (1) connected to the rotating part (Fig 3A); 
a slide rod (3b) in the lock body moveable between a raised position (Fig 6B) and a lowered position (Fig 6A); and 
a locking member (37a; 37b) connected to the slide rod (Fig 4A) to move between a lock position blocking rotation of the rotating part (Fig 5B) and an unlock position allowing rotation of the rotating part (Fig 5A).
Regarding claim 11, Dartus teaches the multi-point door lock of claim 10 wherein the bolt (52) is a deadbolt (lines 118-129 teach lock 100 controlled by a key thereby meeting the definition of deadbolt as defined by Merriam-Webster).
Regarding claim 12, Dartus teaches the multi-point door lock of claim 11 wherein the slide rod (3b) includes a spring (right 35 in Fig 6A) to bias the slide rod toward the raised position (Fig 6B; 35 biases 33 upward; lines 218-227).
Regarding claim 13, Dartus teaches the multi-point door lock of claim 12 wherein the slide rod (3b) moves to the raised position (Fig 6B) when the deadbolt (52) is extended (Fig 6B; Fig 6B is considered the raided position because the base of 3b consisting of 34, 35, and 341 is raised when compared to the same components in Fig 6A)).
Regarding claim 14, Dartus teaches the multi-point door lock of claim 13 wherein the slide rod (3b) moves to the lowered position (Fig 6A) by the deadbolt (52) when the deadbolt is retracted (Fig 6A; 521 of 52 drives 45 which results in lowering 3b; lines 254-256).
Regarding claim 15, Dartus teaches the multi-point door lock of claim 14 wherein the slide rod (3b) has a guide surface (38b) for engagement by the deadbolt (52; Fig 6A).
Regarding claim 16, Dartus teaches the multi-point lock of claim 10 wherein the locking member (38a) pivots between the lock (Fig 6B) and unlock positions (Fig 6A) as the slide rod (33) slides between the raised (Fig 6A) and lowered positions (Fig 6B), respectively.
Regarding claim 17, Dartus teaches the multi-point door lock of claim 10 wherein the locking member (37a; 37b) has a pair of arms (37a; 37b; Fig 4A), with one of the arms being operatively connected to the slide rod (37b is connected to 33; Fig 4A) and the other of the arms (37a) blocking rotation of the rotating part (2) when the locking member moves to the lock position (as depicted the lock position in Fig 4B, 37a blocks the rotary motion of 2 by opposing the downward rotation of 31a with the bias of 35; meeting the Merriam-Webster definition of block, to hinder by interposing an obstruction).
Regarding claim 18, Dartus teaches the multi-point door lock of claim 17 wherein the locking member (37a; 37b) has a post (center raised portion of 341 aligned with the centerline of 33 aligned with the joint between 7a and 37b;l Fig 4A) at the juncture of the arms to define a pivot axis (as depicted in Fig9A-1, 2 pivots around the pivot axis defined 37a, 37b, and 341).
Regarding claim 19, Dartus teaches the multi-point door lock of claim 18 wherein the locking member (37a; 37b) pivots between the lock (Fig 5B) and unlock positions (Fig 5A; the construction of 34, 341, and 35 into 33, see Fig 4A, allows 37a and 37b to rotate slightly when being compressed resulting in a pivoting motion).
Regarding claim 20, Dartus teaches the multi-point door lock of claim 10 wherein the rotating part (2) has a protrusion (31a) which engages the locking member (37a; 37b) when the locking member is in the lock position (Fig 4B) to preclude rotation of the rotating part (31a has rotated compressing 33 onto 341 from Fig 4A to Fig4B such that any further rotation is blocked).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 9, it is not known in the art for two ends of the second elastic element extending across the first slot and the second slot respectively and each end abuts against a corresponding side of a retaining member of the lock body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for door locks.
Laverty et al., US 20090282877 A1, teaches a mortise lock with sliding bar, locking member, bolt, and rotatable member inside a lock body.
Terei et al., US 8973416 B2, teaches a lock with sliding bar, locking member, bolt, and rotatable member inside a lock body.
Talpe, US 8523247 B2, teaches a cylinder lock with pivotally mounted bolt with sliding bar, locking member, bolt, and rotatable member inside a lock body.
Korb, EP 0454965 A1, teaches a mortise lock in particular lock with driving rod with sliding bar, locking member, bolt, and rotatable member inside a lock body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675